Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 1 of 32

EXHIBIT “A”

 
Suite (01

Mills + Woods Law, PLLC
ix, AZ 85014-2555
480.999.4556

5055 North 12th Strect,

Phoen

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 2 of 32

Robert T. Mills (Arizona Bar #018853)
Sean A. Woods (Arizona Bar #028930)
Jordan C. Wolff (Arizona Bar #0341 10)
MILLS + Woops Law, PLLC

5055 North 12th Street, Suite 101
Phoenix, Arizona 85014

Telephone 480.999.4556
docket@millsandwoods.com

Attorneys for Plaintiff

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DAVID PICKETT, a married man, CaseNo: 7 99019-005200

10 Plaintiff, COMPLAINT

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Vv.

CENTURY-NATIONAL INSURANCE
COMPANY, a licensed insurance company,

(Eligible for Commercial Court)

 

Defendant.

Plaintiff David Pickett, by and through his attorneys, Mills + Woods Law, PLLC, for his

   
 

Complaint against Defendant Century-National Insurance Company alleges as follows:
PART. VE AND D IN

I. This is an action to recover damages for breach of contract and breach of the duty
of good faith and fair dealing.

2. Atall relevant times, Plaintiff David Pickett (“Pickett”) was a resident of Maricopa
County, Arizona.

3. Defendant Century-National Insurance Company (“CNIC”) is an insurance
company licensed to do business in the state of Arizona. |

4. PlaintifF’s claims arise out of a policy issued by Defendant and covering Plaintiff's
real property located in Maricopa County, Arizona.

5. The damages in question exceed the limits of all inferior courts,

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
3055 North 12th Street, Suite 101

—

Mw NH fA N bonds ot amt en)
eB YRRE SBP SSFES REBT SEE

Oo fo nN HA UN BAB WY NY

 

 

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 3 of 32

6. This Court has personal and subject matter jurisdiction over all parties and claima
herein.

7. Maricopa County is the proper venue for this action because the events that give
rise to this action occurred in Maricopa County.

GENERAL FACTUAL ALLEGATIONS

8. On October 18, 2015, Picket resided at 4007 West Rue De Lamour Avenue,
Phoenix, Arizona 85029 (the “Residence”),

9. The Residence is a single-family home of approximately 1,952 square feet.

10. At all relevant times, Pickett owned the Residence.

11. On February 20, 2013, CNIC began insuring the Residence.

12. From February 20, 2015, until February 20, 2016, there was an effective
homeowner insurance policy (the “Policy”) covering the Residence and its contents.

13. Pursuant to the terms of the Policy, CNIC agreed to compensate Pickett for loss or
damage to the Residence.

14. _ Pickett timely paid all premiums due under the Policy and otherwise performed all
conditions precedent to coverage of the Residence and its contents.

15. On October 18, 2015, the Policy was in effect.

16. On or about October 18, 2015, there was a hailstorm in Phoenix, Arizona, which
caused damage to the Residence (the “Hailstorm”).

17. The Hailstorm caused extensive damage to the roof of the Residence and the air
conditioning units mounted on the roof of the Residence.

18. _—_ Pickett subsequently learned about the damage caused by the hailstorm in or around
the middle of January 2016.

19. Onor around January 20, 2016, Pickett submitted a homeowner insurance claim to
CNIC for repairs to the roof and air conditioning units of the Residence.

20, After becoming aware of the damage to the Residence, on or around mid-January
2016, Pickett notified CNIC of the damage and loss the Hailstorm caused and requested that CNIC

cover the damage pursuant to the terms of the Policy.

 

 
Mills + Woods Law, PLLC
3055 North J2th Street, Suite (01

Phoenix, AZ 85014

480.999.4556

oOo oe nN ADA vA & |S HY =

— eee tem
oe fo NY DN &F WY HY & OC

20
|
22
23
24
25
26
27

 

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 4 of 32

21. Around the same time, Pickett hired a public adjuster, Select Adjusters, LLC
(“Select Adjusters”) to assist with his insurance claim regaeding hail damage to the Residence.

22. On or around January 26, 2016, CNIC performed an inspection of the Residence
and claimed it would need additional time to complete its investigation.

23.  CNIC’s carly investigation purported that the Residence was in the path of an
earlier hailstorm, around October 5, 2010.

24.  CNIC claimed that part or all of the damage to the Residence was a result of the
October 5, 2010, hailstorm, not the October 18, 2015, hailstorm.

25. On January 26, 2016, CNIC requested from Pickett copies of documentation about
the purchase of the Residence in 2011, and the home inspection that would have taken place around
that time.

26.  CNIC also requested information about the previous insurers of the Residence.

27. On February 23, 2016, CNIC advised Pickett that it needed additional time to
complete its investigation.

28. On March 22, 2016, CNIC advised Pickett that it had retained Attomey Kerry
Griggs (“Griggs”) of the Cavanagh Law Firm to assist in their investigation.

29. On March 31, 2016, in an attempt to further delay, Griggs notified Pickett that
CNIC would like to obtain a statement from Pickett by Examination Under Oath (“EUO”):

30. From April 2016 until August 2016, CNIC advised Pickett that it required
additional time to complete its investigation because it was waiting on Pickett’s EUO.

31. On September 8, 2016, Pickett engaged in the EUO with the presence and advice
of undersigned counsel.

32. Following the EUO, CNIC and Griggs requested additional documentation
concerning Pickett’s purchase of the Residence, previous insurers on the Residence, home
inspection reports of the Residence around the time of purchase, and any other pertinent records
to their investigation of the claim for damage caused by the October 18, 2015 hailstorm.

33. Pickett engaged in good faith searches, requests, and inquiries for information in
response to CNIC’s demands.

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
5055 North 12th Street, Sulte 101

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 5 of 32

   
  
  
  
  
  
  
  
  
  
   
 
  
  
  

34. Pickett provided evidence of homeowner insurance that was effective on August
19, 2011 through August 19, 2012, and September 30, 2012 through December 22, 2012, with no
claims having been submitted during that period.

35. Pickett also provided an invoice for air conditioning service dated September 28,

—

2015, which did not indicate that there was any damage to the roof and/or roof-mounted air
conditioning unit and handler.

36. On March 17, 2017, CNIC, through Griggs, sent Pickett a position statement with
respect to Pickett’s claim.

37. The position statement letter “accommodated” Pickett with an additional thirty (30)

oo Oo nN Dn NH &® WD WD

ry
©

days to provide transaction documentation from when Pickett purchased the Residence in or

—"
o_

around September 2011, including but not limited to a home inspection report, title documents,

a
No

and prior homeowner insurance policies covering the Residence.

38.  CNIC indicated that without such documentation, it would be forced to deny

it
we

Pickett’s claim and close its file on the matter.
39. | On May 17,-2017, CNIC, through Griggs, denied Pickett’s claim in its entirety.

ot het
no vn &

40. To date, repairs to the Residence have not been performed.

COUNTI BREACH OF CONTRACT

41. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this

Pee
Oo oo wn

Complaint as if fully set forth herein.

tN
So

42. Defendant issued a policy of insurance, which was a contract that ensured that

N
ome

Plaintiff would be compensated for partial or total loss of the Residence.

N
N

43. Plaintiff paid all premiums due under the Policy, submitted all proofs of loss
required under the Policy, and performed all other conditions required of him under the Policy.
' 44. Defendant failed to provide benefits as provided in the Policy despite its contractual

nm FR 8

obligation to do so.

N
na

45. Defendant's substantial delay to pay the Policy benefits acted to destroy the very

N
~J

security of the Policy Plaintiff purchased.
46. Defendant breached the Policy by refusing and failing to pay Plaintiff's claim.

N
oo

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
5055 North 12th Street, Suite 101

o Oo 1 DA A AB WB NH ww

— eee
S&S 8 8 Seszaanaunersosas

& S$ & 8

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 6 of 32

47. As a direct and proximate result of Defendant’s breach of contract, Plaintiif has

sustained damages in an amount to be proven at tiriall.
COUNTHT BREACH OF FIDUCIARY DUTY

48. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this
Complaint as if fully set forth herein.

49. Plaintiff was at alll relevant times an insured under a policy of insurance issued by
Defendant.

50. This relationship gives rise to fiduciary duties owed by Defendant to Plaintiff.

51. Defendant, as Plaintiff's insurer and fiduciary, was required to act with the highest
degree of honesty, loyalty, diligence, good faith, and fair dealing.

52. Asa fiduciary, Defendant was required to make a full and truthful disclosure te
Plaintiff of all material facts.

53. Defendant breached its fiduciary duties to Plaintiff by the conduct alleged herein.

54. Asa direct and proximate result, Plaintiff sustained damages in an amount to be

proven at trial.

COUNT IIT BREACH OF IMPLIED COVENANT OF GOOD FAITH AND

ma. FAIR DE G

55. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this
Complaint as if fully set forth herein.

56. Implied in the Policy issued by Defendant is the covenant of good faith and fair
dealing pursuant to which Defendant was bound to act in good faith, and, in the exercise of fair
dealing, act fairly and honestly toward Plaintiff, and do nothing to impair, interfere with, hinder,
ot injure Plaintiff or Plaintiff's ability to receive benefits under the Policy.

57. Defemdamt repeatedly breached the covenant of good faith and fair dealing by its
conduct as described herein.

SB. As a direct and proximate result of Defcudant’s breach of the covenant of good
faith and fair dealing, Pizimtiff has sustained damages in an amount to be proven at trial.

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
5055 North {2th Street, Suite 101

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 7 of 32

      

ey

COUNTIV BAD FAITH
59. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this

Complaint as if fully set forth herein.

60. Defendant issued a policy of insurance, which was a contract that ensured that
Plaintiff would be compensated for partial or total loss of the Residence.

61. Defendant has acted in bad faith in failing to provide benefits as provided for in the
Policy.

62. Defendant has acted in bad faith in failing to compensate Plaintiff for the damages
caused by the October 18, 2015, hailstorm.

63. Defendant has acted in bad faith and breached its implied covenant of good faith

o © NN OF UA B&B WwW WH

°

and fair dealing and breached its independent promise to adjust the claim consistent with the
Arizona Unfair Claim Practices Act, A.R.S. §§ 20-461 and 462, in the following ways without
limitation:

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a. Failing to acknowledge and act reasonably and promptly upon communication with
respect to claims arising under an insurance policy;

b. Failing to conduct a prompt and adequate investigation of claims arising under an
insurance policy;

c. Refusing to pay claims without conducting a reasonable investigation;

d. Failing to affirm or deny coverage of claims within a reasonable time after proof of
loss statements have been completed:

e. Compelling the insured to institute litigation to recover amounts due under an
insurance policy by offering substantially less than the amounts ultimately owed;

f. Failing to promptly provide a reasonable explanation of the basis in the insurance
policy relative to the facts or applicable law for denial of a claim or for the offer of
a compromise settlement;

g. Attempting to settle a claim for less than the amount to which a reasonable person
would have believed he was entitled; and

h. Delaying the investigation or payment of claims.

 

 
Mills + Woods Law, PLLC
5055 North 12th Street, Suite 101

Phoenix, AZ 85014
480.999.4556

oOo So ND UH BF WwW HY =

N NO mt mpm ame tmtmmkmteat

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 8 of 32

64. Violation of the Arizona Unfair Claim Practices Act is a breach of the implied
covenant of good faith and fair dealing of the Policy, which resulted in reasonably foreseeable
consequential damages,

65. Defendant acted in bad faith and breached the implied covenant of good faith and
fair dealing and breached its independent promise to adjust the claim consistent with the Arizona
Department of Insurance Regulations, namely A.A.C. R20-6-801 by, without limitation, failing
to:

a. Complete investigation of a claim within 30 days after notification of claim, when
its investigation can reasonably be completed within such tie;

b. Failing to advise within fifteen working days after receipt by the insurer of properly
executed proof of loss, of the acceptance or denial of the claim by the insurer;

c. Failing to keep Plaintiff apprised of his claim;

d. Failing to, if the insurer needs more time to determine whether a first party claim
should be accepted or denied, notify Plaintiff within fifteen working days after the
receipt of the proof of loss giving the reasons more time is needed; and

e. Failing to inform Plaintiff in a letter setting forth the reasons additional time is
needed for investigation 45 days from the date of the initial notification and every
45 days thereafter.

66. Asa direct and proximate result, Plaintiff has sustained damages in an amount to
be proven at trial.

67. _ This matter arises out of contract. Therefore, Plaintiff is entitled to recover his costs
and attorneys’ fees under A.R.S. § 12-341.01

68. Plaintiff is entitled to prejudgment interest at the highest legal rate on the benefits
to which he is entitled under A.R.S. § 20-462.

COUNTV UNFAIR SETTLEMENT PRACTICES

69. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this

Complaint as if fully set forth herein.

 

 
480.999.4556

Phoenix, AZ 85014

Mills + Woods Law, PLLC
3055 Nosth 12th Street, Suite 101

 

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 9 of 32

70.

Defendant is engaged in the business of insurance in the State of Arizona, and the

Policy was issued and delivered to Plaintiff in the State of Arizona.

71.

Defendant committed the acts described herein knowingly and as part of a general

business practice of:

a.

h.
72.

Failing to acknowledge and act reasonably and promptly upon communications
with respect to claims arising under an insurance policy;

Failing to conduct the prompt and adequate investigation of claims arising under
an insurance policy;

Refusing to pay claims without conducting a reasonable investigation;

Failing to affirm or deny coverage of claims within a reasonable time after proof of
loss statements have been completed;

Compelling the insured to institute litigation to recover amounts due under an
insurance policy by offering substantially less than the amounts ultimately owed;
Failing to promptly provide a reasonable explanation of the basis in the insurance
policy relative to the facts or applicable law for denial of a claim or for the offer of
a compromise settlement;

Attempting to settle a claim for less than the amount to which a reasonable person
would have believed he was entitled; and

Delaying the investigation or payment of claims.

The actions of Defendant were without just or reasonable cause and were

knowingly committed with the intent to gain for Defendant an unfair advantage over the Plaintiff,

and to deprive Plaintiff of his rightful benefits under said insurance policy. These actions were

done willfully, fraudulently, maliciously, oppressively and in a conscious disregard of Plaintiff's

rights with the intent to defraud, constituting an evil mind, as a proximate consequence of which

Plaintiff is entitled to exemplary or punitive damages in an amount sufficient to punish and deter
future conduct of a similar sort.

73.

These acts constitute violations of A.R.S. §§ 20-461 and 462.

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
5055 North (2th Street, Suite 101

oOo co IF DW NH & WD HO =

—
So

 

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 10 of 32

74. As a direct and proximate result, Plaintiff sustained damages in an amount to be

proven at trial.
COUNT VI NEGLIGENCE

75. Plaintiff restates and re-alleges the allegations of the previous paragraphs of this
Complaint as if fully set forth herein.

76. Defendant owed Plaintiff the duty to act as a reasonably careful person and to
exercise reasonable care and skill in the performance of its duties as insurer and insurance adjuster.

77. Defendant breached these duties by the conduct alleged herein.

78. As a direct and proximate result, Plaintiff sustained damages in an amount to be

proven at trial.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff demands that judgment be entered in his favor and against
Defendant as follows:

A. For judgment on all Counts for Plaintiff:

B. For compensatory, general, and specific damages against Defendant in an
amount to be proven at trial;

C. For pre-judgment and post-judgment interest to the extent permitted by law;

D. For reasonable attorneys’ fees and costs pursuant to A.R.S. § 12-341 and
341.01;

E. For punitive damages in an amount sufficient to punish Defendant and to deter
such conduct in the future; and

F. For such other and further relief as is just, proper, and/or equitable under the

facts and circumstances of this case.

RESPECTFULLY SUBMITTED this 13th day of May 2019.

 

 
Phoenix, AZ 85014
480.999.4556

Mills + Woods Law, PLLC
5055 North 12th Strect, Suite 101

o 8 ND WH B&B WH KF om

eYRRESRRBRSERBSKRREFTER Ee

 

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 11 of 32

MILLS + Woops LAw, PLLC

By___/s/ Jordan C. Wolff

10

Robert T. Mills

Sean A. Woods

Jordan C. Wolff

5055 N 12th Street, Suite 101
Phoenix, AZ 85014
Attomeys for Plaintiff

 

 
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 10!

Mills + Woods Law, PLLC

Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 12 of 32

—

ORIGINAL Filed on this 13th day
of May 2019, with the Clerk of
the Maricopa County Superior Court

/s/ Elisabeth A. Small

 

Oo co YN HDA WF B&B WwW WH

 

eee eee pet
ot DN UN Se WY NH = ©

 

R> et
So 6

21

24
25
26
27
28

1]

 

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 13 of 32

EXHIBIT “B”

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 14 of 32

THE CAVANAGH LAW FIRM

A Professional Association

March 17, 2017 KERRY M. GRIGGS
602 322 4017

kgriggs@cavanaghiaw.com
File No. 41153-0042

VIA U.S. MAIL and
-MAIL

 

Sean Woods

Mills + Woods Law PLLC
5055 N. 12th St., Suite 101
Phoenix, Arizona 85014
swoods@millsandwoods.com

Re: Insured: PICKETT, DAVID
Date of Loss: 10/18/2015
Claim No.: 6861545 (H0803823)
Policy No.: HAZ035691 0

Dear Sean:

What follows is the present coverage position of Century-National Insurance Company
(“CNIC”) with respect to this claim.

As you are aware, this claim stems from Mr. Pickett’s assertion that, on October 18,
2015, a hailstorm damaged the roof of his residence at 4007 W. Rue de Lamour Avenue,
Phoenix, Arizona 85029. He claims to have been unaware of any alleged damage until

early January of 2016, when he was solicited by a public adjuster. He thereafter
submitted a claim to CNIC.

CNIC’s early investigation revealed that the home was likely in the path of an earlier
hailstorm, around October 5, 2010. Mr. Pickett purchased the home about a year after
this earlier storm. He didn’t apply for insurance coverage with CNIC until February of
2013. Before that, the home was apparently insured by a different carrier.

Given these facts, CNIC determined that there was a significant chance that all or part of

8242848 1

Viad Corporate Center * 1850 North Central Avenue, Suite 2400 © Phoenix, Arizona 85004
Telephone 602°322°4000 © Fax 602°322°4100 ° Phoenix ° Sun City

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 15 of 32

Sean Woods
March 17, 2017
Page 2

the alleged damage to the roof occurred before the inception of the CNIC policy. CNIC
was confident that documentation would be available to explore this issue, considering
that the purchase of the home fell between the two hailstorms.

Of course, typical home purchases generally involve property inspections, disclosure
statements, appraisals, insurance verifications, photographs, and other activities that
specifically address insurance and conditions at the property. Unfortunately, neither Mr.

Pickett nor his public adjusters were able to provide copies of these documents directly to
CNIC.

CNIC, therefore, hired this law firm to help coordinate the investigation and to conduct
Mr. Pickett’s examination under oath. On March 31, 2016, we sent a letter to Mr.
Pickett, asking him to sign authorizations for documents from his real estate agent and
designated broker. We also asked that he provide the following:

1. All documents that identify the insurance company that provided
homeowners insurance on the 4007 W. Rue de Lamour Avenue

residence immediately before you obtained the insurance coverage
with CNIC;

2. All documents that identify all other insurance companies, if any,
that provided homeowners insurance on the 4007 W. Rue de Lamour
Avenue residence between the time you purchased the residence and
the time you obtained the insurance coverage with CNIC;

3. All settlement statements, escrow instructions, offers, acceptances,
real estate contracts, memoranda, photographs, amendments, loan
applications, title insurance, property disclosure statements, property
inspection reports, closing statements and other such documents

related to your purchase of the 4007 W. Rue de Lamour Avenue
residence;

4. All written communications between you and Adreina Caballero
concerning your purchase of the 4007 W. Rue de Lamour Avenue
residence, including without limitation letters, facsimiles, e-mails,
text messages and other such communications;

5. All repair records, invoices, bids, estimates, proposals, contractor
agreements and other such records relating to repairs, upgrades
and/or remodeling at the 4007 W. Rue de Lamour Avenue residence

from the date of your first offer purchase the residence through
8242848 |

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 16 of 32

Sean Woods
March 17, 2017
Page 3

October 18, 2015;

6. All photographs of the 4007 W. Rue de Lamour Avenue residence
between the date of your first offer to purchase the residence and the
date of closing; and

7. All other information you wish to have CNIC consider in connection
with your insurance claim.

Mr. Pickett executed the authorizations, but otherwise provided very little additional
substantive information in response to these requests. Significantly, he provided none of

the documents that are generally found in a buyer’s packet at closing of a home purchase
transaction through a title company.

Similarly, we received no documents directly from the real estate agent and designated
broker. This is true even though Mr. Pickett’s real estate agent, Adreina Caballero, was
his colleague and associate around that time. Indeed, at the time of the request, Mr.
Pickett was also a licensed real estate agent. He was apparently practicing out of the
same offices as Ms. Caballero. Before that, they worked together at a jewelry store.

*

During his examination under oath on September 8, 2016, Mr. Pickett testified that he
had spoken to Ms. Caballero about the authorization she received from our office.
Although she apparently gave no indication that she did not intend to comply with our

request, we have received no documents or other communications from her up to the
present time.

Mr. Pickett also testified that he received a closing package from the title company when
he purchased the residence. However, he was unable to locate it. He said that a home
inspection had been done, but did not have a copy of the inspection report. He agreed
that the best options for obtaining a copy of the inspection report would be the files of
Ms. Caballero and the title company. As to insurance issues, Mr. Pickett testified that
Liberty Mutual insured the residence before CNIC. However, he said that he had no
documentation in his possession to confirm this.

With respect to mortgage loan documents, Mr. Pickett indicated that he might have
copies in his possession. However, he has not provided them to CNIC or this office.

After the examination under oath, we followed up with your office to encourage Mr.
Pickett to secure the records from Ms. Cabellero. We reminded him that this request fell
within his cooperation obligations under the insurance policy. We also requested that he
execute an authorization allowing us to seek the records directly from the title company.
82428481

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 17 of 32

Sean Woods
March 17, 2017
Page 4

Surprisingly, the title company refused to honor the scope of the authorization as drafted.
The title company only provided a copy of the closing settlement statement, commitment
for title insurance and a few supporting records. When pressed, the title company
initially suggested that Mr. Pickett put limits on what records could be released to us.
Later, after efforts to obtain records by your office, the title company informed us that it
would release no further documents without a court order.

Given the foregoing, we would remind Mr. Pickett of the following provisions from his
CNIC insurance policy:

HOMEOWNERS 3
SPECIAL FORM

[HO 00 03 04 91]
AGREEMENT

We will provide the insurance described in this policy in return for the
premium and compliance with all applicable provisions of this policy.

DEFINITIONS

In this policy, “you” and “your” refer to the “named insured” shown in the
declarations and the spouse if a resident of the same household. “We,” “us”
and “our” refer the Company providing this insurance. In addition, certain
words and phrases are defined as follows:

xk *

6. “Property damage” means physical injury to, destruction of,
or loss of use of tangible property.

* ok *
SECTION I - PROPERTY COVERAGES
COVERAGE A - Dwelling
We cover:

1. The dwelling on the “residence premises” shown in the
Declarations, including structures attached to the dwelling ...
8242848

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 18 of 32

Sean Woods
March 17, 2017
Page 5

* * *&

SECTION I —- PERILS INSURED AGAINST

COVERAGE A - DWELLING and COVERAGE B - OTHER
STRUCTURES

We insure against risk of direct loss to property described in Coverages A
and B only if that loss is a physical loss to property. We do not insure,
however, for loss:

* * *

2. Caused by:

* k *

e, Any of the following:
(1) Wear and tear, marring, deterioration;

(2) Inherent vice, latent defect, mechanical
breakdown;

kk

(6) Settling, shrinking, bulging or expansion,
including resultant cracking, of pavements
patios, foundations, walls, floors, roofs or
ceilings;

’

* *

3. Excluded under Section I - Exclusions

Under items 1. And 2., any ensuing los to property described in
Coverages A and B not excluded or excepted in this policy is
covered.

**

SECTION I - EXCLUSIONS

8242848 1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 19 of 32

8242848 |

Sean Woods
March 17, 2017
Page 6

* * %

We do not insure for loss caused directly or indirectly by any
of the following. Such loss is excluded regardless of any other

cause or event contributing concurrently or in any sequence to
the loss.

x * *

e. Neglect, meaning neglect of the “insured” to use all
reasonable means to save and preserve property at and
after the time of a loss.

kk *

We do not insure for loss to property described in Coverages
A and B caused by any of the following. However, any
ensuing loss to property described in Coverages A and B not
excluded or excepted in this policy is covered.

a. Weather conditions. However, this exclusion only
applies if weather conditions contribute in any way
with a cause or event excluded in paragraph 1. Above
to produce the loss;

b. Acts or decisions, including the failure to act or
decide, of any person, group, organization or
governmental body;

c. Failure, inadequate or defective:

* ok %

(2) Design, specifications, workmanship, repair,
construction, renovation, remodeling, grading,
compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 20 of 32

8242848. 1

Sean Woods
March 17, 2017

of part or all of any property whether or off the
“residence premises.”

SECTION I - CONDITIONS

* Ok

Your Duties After Loss. In case of a loss to covered
property, you must see that the following are done:

a. Give prompt notice to us or our agent;

* * &

d. Protect the property from further damage ...

* * *

f. As often as we reasonably require:
(1) | Show the damaged property;

(2) Provide us with records and documents we
request and permit us to make copies; and

(3) Submit to examination under oath, while not in
the presence of any other “insured,” and sign
the same;

OR

Suit Against Us. No action can be brought unless the policy
provisions have been complied with and the action is started
within one year after the date of loss.

* * &

SECTIONS I AND IH - CONDITIONS

* * %

Concealment or Fraud. [See SPECIAL PROVISIONS
ENDORSEMENT - ARIZONA, CNI HO 01 02 02 14,

Page 7

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 21 of 32

Sean Woods
March 17, 2017
Page 8

below]

x * *

4, Waiver or Change of Policy Provisions.

A waiver or change of a provision of this policy must be in
writing by us to be valid. Our request for an appraisal or
examination will not waive any of our rights.

* &
SPECIAL PROVISIONS ENDORSEMENT - ARIZONA
[CNI HO 01 02 02 14]

*

SECTION I AND II - CONDITIONS

* kh

2. Concealment or Fraud. We do not provide coverage for an
“insured” who, whether before or after a loss, has:

a. Intentionally concealed or misrepresented any material
fact or circumstance;

b. Made false statements of facts which, if known to us,
would have caused us not to issue the policy; or

c. Engaged in fraudulent conduct relating to this
insurance,

* * &

CNIC is persuaded that, with appropriate diligence and follow up, Mr. Pickett should be
able to obtain copies of the key transaction documents surrounding his purchase of the
4007 W. Rue de Lamour Avenue residence in September of 2011. This is especially true
considering the nature of his business relationship with Adreina Caballero, including the
fact that they were fellow real estate agents working out of the same office for a time.

8242848 1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 22 of 32

Sean Woods
March 17, 2017
Page 9

We can’t imagine why Ms. Cabellero would unilaterally decide to ignore the
authorization. We have similar difficulty understanding why the title company would
insist on a court order to release records that were originally provided to Mr. Pickett in
the first place. It certainly seems unreasonable to require CNIC to initiate litigation just
to obtain copies of such records. To the extent that additional efforts are required for
these purposes, it is CNIC’s determination that such efforts are the responsibility of Mr.
Pickett, not CNIC. The same holds true for purposes of documents conceming prior
insurance coverage on the residence.

Accordingly, at the present time, CNIC is of the opinion that the failure of Mr. Pickett to
secure copies of the transaction and insurance documents surrounding his purchase and
ownership of the 4007 W. Rue de Lamour Avenue residence constitutes the failure of
conditions of insurance coverage under the CNIC policy. At the same time, as an
accommodation to Mr. Pickett, CNIC will agree to provide an additional 30 days for Mr.
Pickett_to satisfy these conditions. If, within this time frame, Mr. Pickett is able to
provide the requested documentation or illustrate that the documents’ release is
imminent, CNIC will keep its file open and will continue its investigation under
reservation of rights. Otherwise, CNIC will have no choice but to deny the claim and
close its file.

We look forward to Mr. Pickett’s anticipated cooperation.

 

KMG

cc: Robert Killian (via e-mail only)

8242848 1!

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 23 of 32

EXHIBIT “C”

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 24 of 32

CAVANAGH

May 17, 2017 KERRY M. GRIGGS

602 322 4017
kgriggs@cavanaghlaw.com

File No. 41153-0042

VIA U.S. MAIL and
E-MAIL

Sean Woods

Mills + Woods Law PLLC
5055 N. 12th St., Suite 101
Phoenix, Arizona 85014
swoods@millsandwoods.com

Re: Insured: PICKETT, DAVID
Date of Loss: 10/18/2015
Claim No.: 6861545 (H0803823)
Policy No.: HAZ035691 0

Dear Sean:

This will provide the final coverage position of Century-National Insurance Company
(“CNIC”) with respect to this claim.

As you are aware, this claim stems from Mr. Pickett’s assertion that, on October 18,
2015, a hailstorm damaged the roof of his residence at 4007 W. Rue de Lamour Avenue,
Phoenix, Arizona 85029. He claims to have been unaware of any alleged damage until

early January of 2016, when he was solicited by a public adjuster. He thereafter
submitted a claim to CNIC.

CNIC’s early investigation revealed that the home was likely in the path of an earlier
hailstorm, around October 5, 2010. Mr. Pickett purchased the home about a year after
this earlier storm. He didn’t apply for insurance coverage with CNIC until February of
2013. Before that, the home was apparently insured by a different carrier.

Given these facts, CNIC determined that there was a significant chance that all or part of
8300030_1

THE CAVANAGH LAW FIRM, P.A. 1850 North Central Avenue Suite 2400 Phoenix, Arizona 85004 602322 4000 cavanaghlaw.com

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 25 of 32

Sean Woods
May 17, 2017
Page 2

the alleged damage to the roof occurred before the inception of the CNIC policy. CNIC
was confident that documentation would be available to explore this issue, considering
that the purchase of the home fell between the two hailstorms.

Of course, typical home purchases generally involve property inspections, disclosure
statements, appraisals, insurance verifications, photographs, and other activities that
specifically address insurance and conditions at the property. Unfortunately, neither Mr.

Pickett nor his public adjusters were able to provide copies of these documents directly to
CNIC.

CNIC, therefore, hired this law firm to help coordinate the investigation and to conduct
Mr. Pickett’s examination under oath. On March 31, 2016, we sent a letter to Mr.
Pickett, asking him to sign authorizations for documents from his real estate agent and
designated broker. We also asked that he provide the following:

I. All documents that identify the insurance company that provided
homeowners insurance on the 4007 W. Rue de Lamour Avenue

residence immediately before you obtained the insurance coverage
with CNIC;

2. All documents that identify all other insurance companies, if any,
that provided homeowners insurance on the 4007 W. Rue de Lamour
Avenue residence between the time you purchased the residence and
the time you obtained the insurance coverage with CNIC;

3. All settlement statements, escrow instructions, offers, acceptances,
real estate contracts, memoranda, photographs, amendments, loan
applications, title insurance, property disclosure statements, property
inspection reports, closing statements and other such documents

related to your purchase of the 4007 W. Rue de Lamour Avenue
residence;

4, All written communications between you and Adreina Caballero
concerning your purchase of the 4007 W. Rue de Lamour Avenue
residence, including without limitation letters, facsimiles, e-mails,
text messages and other such communications;

5, All repair records, invoices, bids, estimates, proposals, contractor
agreements and other such records relating to repairs, upgrades
and/or remodeling at the 4007 W. Rue de Lamour Avenue residence

from the date of your first offer purchase the residence through
8300030_1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 26 of 32

Sean Woods
May 17, 2017
Page 3

October 18, 2015;

6. All photographs of the 4007 W. Rue de Lamour Avenue residence

between the date of your first offer to purchase the residence and the
date of closing; and

7. All other information you wish to have CNIC consider in connection
with your insurance claim.

Mr. Pickett executed the authorizations, but otherwise provided very little additional
substantive information in response to these requests. Significantly, he provided none of

the documents that are generally found in a buyer’s packet at closing of a home purchase
transaction through a title company.

Similarly, we received no documents directly from the real estate agent and designated
broker. This is true even though Mr. Pickett’s real estate agent, Adreina Caballero, was
his colleague and associate around that time. Indeed, at the time of the request, Mr.
Pickett was also a licensed real estate agent. He was apparently practicing out of the
same offices as Ms. Caballero. Before that, they worked together at a jewelry store.

During his examination under oath on September 8, 2016, Mr. Pickett testified that he
had spoken to Ms. Caballero about the authorization she received from our office.
Although she apparently gave no indication that she did not intend to comply with our

request, we have received no documents or other communications from her up to the
present time.

Mr. Pickett also testified that he received a closing package from the title company when
he purchased the residence. However, he was unable to locate it. He said that a home
inspection had been done, but did not have a copy of the inspection report. He agreed
that the best options for obtaining a copy of the inspection report would be the files of
Ms. Caballero and the title company. As to insurance issues, Mr. Pickett testified that
Liberty Mutual insured the residence before CNIC. However, he said that he had no
documentation in his possession to confirm this.

With respect to mortgage loan documents, Mr. Pickett indicated that he might have
copies in his possession. However, he has not provided them to CNIC or this office.

After the examination under oath, we followed up with your office to encourage Mr.
Pickett to secure the records from Ms. Cabellero. We reminded him that this request fell
within his cooperation obligations under the insurance policy. We also requested that he
execute an authorization allowing us to seek the records directly from the title company.

8300030_1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 27 of 32

Sean Woods
May 17, 2017
Page 4

Surprisingly, the title company refused to honor the scope of the authorization as drafted.
The title company only provided a copy of the closing settlement statement, commitment
for title insurance and a few supporting records. When pressed, the title company
initially suggested that Mr. Pickett put limits on what records could be released to us.
Later, after efforts to obtain records by your office, the title company informed us that it
would release no further documents without a court order.

On March 17, 2017, we sent a letter outlining why it was Mr. Pickett’s duty to obtain
copies of the key transaction documents surrounding his purchase of the residence. This
was especially true considering the nature of his business relationship with Adreina
Caballero, including the fact that they were fellow real estate agents working out of the
same office for a time. We further informed you that Mr. Pickett’s failure to secure these
documents, despite repeated requests and accommodations, constituted the failure of
conditions of insurance coverage under the CNIC policy. CNIC offered an additional 30
days for Mr. Pickett to satisfy these conditions before it denied the claim and closed its
file. To date, there has been no response to our March 17, 2017 letter and Mr. Pickett
still has not provided the requested copies of the transaction and insurance documents
surrounding his purchase and ownership of the subject residence.

Given the foregoing, we would again remind Mr. Pickett of the following provisions
from his CNIC insurance policy:

HOMEOWNERS 3
SPECIAL FORM

[HO 00 03 04 91]
AGREEMENT

We will provide the insurance described in this policy in return for the
premium and compliance with all applicable provisions of this policy.

DEFINITIONS

In this policy, “you” and “your” refer to the “named insured” shown in the
declarations and the spouse if a resident of the same household. “We,” “us”
and “our” refer the Company providing this insurance. In addition, certain
words and phrases are defined as follows:

xe x

8300030_1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 28 of 32

Sean Woods
May 17, 2017
Page 5

6. “Property damage” means physical injury to, destruction of,
or loss of use of tangible property.

* * &
SECTION I - PROPERTY COVERAGES
COVERAGE A - Dwelling

We cover:

1. The dwelling on the “residence premises” shown in the
Declarations, including structures attached to the dwelling ...

et
SECTION I - PERILS INSURED AGAINST

COVERAGE A — DWELLING and COVERAGE B- OTHER
STRUCTURES

We insure against risk of direct loss to property described in Coverages A

and B only if that loss is a physical loss to property. We do not insure,
however, for loss:

* * *

2. Caused by:
* kk
e. Any of the following:
(1) Wear and tear, marring, deterioration;

(2) Inherent vice, latent defect, mechanical
breakdown;

* k

(6) Settling, shrinking, bulging or expansion,
including resultant cracking, of pavements,

8300030. |

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 29 of 32

Sean Woods
May 17, 2017
Page 6
patios, foundations, walls, floors, roofs or
ceilings;
* * &

3. Excluded under Section J ~ Exclusions

Under items 1. And 2., any ensuing los to property described in
Coverages A and B not excluded or excepted in this policy is
covered.

* *k &

SECTION I - EXCLUSIONS

eA

1. We do not insure for loss caused directly or indirectly by any
of the following. Such loss is excluded regardless of any other

cause or event contributing concurrently or in any sequence to
the loss.

* kk

e. Neglect, meaning neglect of the “insured” to use all
reasonable means to save and preserve property at and
after the time of a loss.

x eK

2. We do not insure for loss to property described in Coverages
A and B caused by any of the following. However, any
ensuing loss to property described in Coverages A and B not
excluded or excepted in this policy is covered.

a. Weather conditions. However, this exclusion only
applies if weather conditions contribute in any way
with a cause or event excluded in paragraph 1. Above
to produce the loss;

b. Acts or decisions, including the failure to act or
decide, of any person, group, organization or
8300030_I

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 30 of 32

8300030.

Sean Woods
May 17, 2017
Page 7

governmental body;
c. Failure, inadequate or defective:

* % *

(2) Design, specifications, workmanship, repair,
construction, renovation, remodeling, grading,
compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

of part or all of any property whether or off the
“residence premises.”

SECTION I~ CONDITIONS

ek

Your Duties After Loss. In case of a loss to covered
property, you must see that the following are done:

a. Give prompt notice to us or our agent;

* ok

d. Protect the property from further damage ...
*e * *&
f. As often as we reasonably require:
(1) Show the damaged property;

(2) Provide us with records and documents we
request and permit us to make copies; and

(3) | Submit to examination under oath, while not in
the presence of any other “insured,” and sign
the same;

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 31 of 32

Sean Woods
May 17, 2017
Page 8

* Ke &

8. Suit Against Us. No action can be brought unless the policy
provisions have been complied with and the action is started
within one year after the date of loss.

*k *

SECTIONS I AND II - CONDITIONS

* kk

2. Concealment or Fraud. [See SPECIAL PROVISIONS
ENDORSEMENT ~ ARIZONA, CNI HO 01 02 02 14,
below]

**
4, Waiver or Change of Policy Provisions.

A waiver or change of a provision of this policy must be in
writing by us to be valid. Our request for an appraisal or
examination will not waive any of our rights.

* et
SPECIAL PROVISIONS ENDORSEMENT - ARIZONA
[CNI HO 01 02 02 14]

* kk

SECTION I AND I —- CONDITIONS

* & *

2. Concealment or Fraud. We do not provide coverage for an
“insured” who, whether before or after a loss, has:

a. Intentionally concealed or misrepresented any material
fact or circumstance;

b. Made false statements of facts which, if known to us,
8300030_1

 
Case 2:19-cv-05108-MTL Document 8-1 Filed 09/13/19 Page 32 of 32

Sean Woods
May 17, 2017
Page 9

would have caused us not to issue the policy; or

c. Engaged in fraudulent conduct relating to this
insurance.

* kt

Given the foregoing, CNIC has no choice but to conclude that Mr. Pickett has failed to
cooperate with CNIC in connection with this insurance claim. This failure to satisfy
conditions of coverage constitutes a breach of Mr. Pickett’s contractual obligations under

the insurance policy. This relieves CNIC of any coverage obligations concerning Mr.
Pickett’s alleged loss.

Accordingly, at this time, CNIC denies Mr. Pickett’s insurance claim in its entirety.
We regret this result, but it is mandated by the contract and the circumstances of this

matter. In connection with denial, CNIC continues to reserve all rights, as previously
outlined, waiving none.

Under the circumstances, we would again highlight the following from Mr. Pickett’s
insurance policy:

8. Suit Against Us. No action can be brought unless the policy
provisions have been complied with and the action is started
within one year after the date of loss.

If Mr. Pickett feels as though the denial of his claim is unjustified, he is free to address
this matter with the Arizona Department of Insurance Consumer Affairs Division
(www.azinsurance.gov/consumerassistance.html or 602-364-2499).

 

KMG

cc: Robert Killian (via e-mail only)

8300030_1

 
